            Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 1 of 42



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,                    :     CIVIL ACTION
                                                :     No. 14-4687
                  Plaintiffs,                   :
                                                :
           v.                                   :
                                                :
CITY OF PHILADELPHIA, et al.,                   :
                                                :
                  Defendants.                   :

                                  M E M O R A N D U M


EDUARDO C. ROBRENO, J.                                      JANUARY 27, 2021


Table of Contents

I. BACKGROUND .............................................................. 3
 A.         Factual Background and Procedural History ........................... 3
 B.         The Proposed Class Action Settlement ................................ 7
      1.    The Class ........................................................... 8
      2.    The Proposed Terms of the Consent Decree ............................ 8
II.    DISCUSSION............................................................ 11
 A.         Whether Class Certification Is Proper .............................. 12
      1.    Rule 23(a) Factors ................................................. 13
       a.       Numerosity ....................................................... 13
       b.       Commonality ...................................................... 14
       c.       Typicality ....................................................... 15
       d.       Adequacy of Representation ....................................... 16
      2.    Rule 23(b)(3) Factors .............................................. 18
      3.    Ascertainability ................................................... 21
 B.         Whether Notice to the Class Members Was Reasonable ................. 22
 C.         Whether the Proposed Settlement Is Fair ............................ 22
      1.    The Girsh Factors .................................................. 25
       a.       The Complexity, Expense, and Likely Duration of the Litigation ... 25
       b.       The Reaction of the Class to the Settlement ...................... 25
       c.       The Stage of the Proceedings and the Amount of Discovery Completed 26
       d.       The Risks of Establishing Liability .............................. 27
       e.       The Risks of Establishing Damages ................................ 27
          Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 2 of 42



     f.    The Risks of Maintaining the Class Action Through Trial .......... 28
     g.    The Ability of the Defendants to Withstand a Greater Judgment .... 28
     h.    The Range of Reasonableness of the Settlement Fund ............... 28
   2.     The Prudential Factors ............................................. 29
   3.     The Rule 23(e)(2) Factors .......................................... 32
     a.    Whether the Class Representatives and Class Counsel Have Adequately
           Represented the Class ............................................ 32
     b.    Whether the Proposal Was Negotiated at Arm’s Length .............. 32
     c.    Whether the Relief Provided for the Class Was Adequate ........... 33
     d.    Whether the Proposal Treats Class Members Equitably Relative to Each
           Other ............................................................ 33
   4.     The Fairness of the Monetary Award Structure and the Cy Pres Provision
          36
III. CONCLUSION............................................................ 41



              This is a case about long standing policies and

procedures of the City of Philadelphia, the Office of the

District Attorney, and the Court of Common Pleas of Philadelphia

County concerning the adjudication and execution of civil

forfeitures. The Court found those policies and procedures, as

alleged by the Plaintiffs and taken as true, to be

unconstitutional and to have caused harm to Plaintiffs.

Plaintiffs seek class certification, injunctive relief, and

monetary compensation. After substantial discovery and motion

practice and with the help of a court appointed facilitator, the

parties have reached agreement as to class certification, the

implementation of structural and administrative changes in the

manner in which civil forfeiture proceedings are conducted by

the District Attorney and the Court of Common Pleas, and an




                                         2
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 3 of 42



amount of money sufficient to fairly compensate the victims of

the unconstitutional practices.

          Presently before the Court is “Plaintiffs’ Consent

Motion and Memorandum in Support of Final Approval of Class

Certification and Consent Decree on Plaintiffs’ Fifth and Sixth

Claims for Relief.” If approved, the settlement would resolve

the two claims that assert the right to monetary restitution

(the “Restitutionary Claims”). There is a second consent decree

involving the Third, Fourth, Sixth, and Seventh Claims for

Relief that concerns structural changes to the Defendants’

policies and practices (the “Courtroom Claims”) and which is the

subject of a separate memorandum issued on this day. Finally,

there is a separate order containing findings and granting an

award of attorneys’ fees.

           For the reasons that follow, the Court will grant the

motion in part, certify the class, and approve a class action

settlement as described in this memorandum. The parties may then

file a joint modified consent decree for the Restitutionary

Claims which conforms with this decision.


I.   BACKGROUND

     A.   Factual Background and Procedural History

          Four residents of the city of Philadelphia

(“Plaintiffs”) filed their suit on August 11, 2014 on behalf of



                                    3
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 4 of 42



all real and personal property owners whose property has been

subject to civil-forfeiture proceedings in Philadelphia.

Plaintiffs sued the City of Philadelphia, the District

Attorney’s Office, and the First Judicial District of

Pennsylvania (together referred to as “Defendants”) 1 alleging

that the forfeiture proceedings used in Philadelphia violated

constitutional due process guarantees. Plaintiffs allege that

the Defendants utilized “robo-forfeiture” practices involving

issuing large amounts of generic forfeiture complaints which

resulted in the seizure of more than 1,200 houses, 3,500

vehicles, and $50 million in cash over thirteen years.

Plaintiffs allege that, instead of being able to challenge the

forfeitures before a judge, they were forced to plead their case

before prosecutors from the District Attorney’s Office, the very

individuals who had issued the complaints. Plaintiffs further

allege that instead of the forfeiture assets being used to help

communities combat drugs (the professed goal of the forfeiture

program), the Defendants used the funds to pay themselves and to

pay for substantial purchases outside of City Council

appropriations, creating significant conflicts of interest. The

1         Although each of the Defendants acted separately and
independently of each other and consequently not all conduct
found to be unconstitutional applies to all Defendants, for the
sake of clarity, this memorandum refers to “Defendants” jointly
regardless of which Defendant engaged in the unconstitutional
conduct, except where specific reference to the District
Attorney’s Office is relevant and helpful.

                                    4
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 5 of 42



Court found that the Plaintiff had stated a cause of action and

that, as alleged, the Defendants’ conduct, policies, and

procedures were unconstitutional. See Sourovelis v. City of

Phila., 246 F. Supp. 3d 1058 (E.D. Pa. 2017); Sourovelis v. City

of Phila., 103 F. Supp. 3d 694 (E.D. Pa. 2015).

          After nearly six years of litigation during which the

parties engaged in significant motion practice including three

motions to dismiss, two motions to compel, and a motion for

preliminary injunction, and after the certification of one

subclass, a court-approved settlement of two counts in November

2015, and the negotiation of the current proposed settlement,

the Court preliminarily certified the class at issue and

preliminarily approved the Consent Decree on April 30, 2019

after a hearing.

          Thereafter, notice was provided to the class members

as dictated by the Court, including posting the notice on a

purpose-specific website and on the respective websites of class

counsel and the Defendants, and sending individualized notices

to nearly 35,000 potential class members to the most up-to-date

addresses available. Counsel sought and received an extension

for the claims period when it discovered additional means by

which to obtain accurate mailing addresses. Counsel also

contacted by telephone more than 200 class members, handed out

the notice and attendant forms during forfeiture proceedings,

                                    5
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 6 of 42



and widely publicized the settlement and claims process on local

and social media. Ultimately, the Claims Administrator received

2,395 claims that counsel concluded were eligible for awards and

received only fifteen opt-outs. By December 6, 2019, the

deadline for objections, only nine objections had been filed.

Two of those simply ask for counsel to contact them.

           On October 14, 2020, the Court held a final fairness

hearing. The Court granted the opportunity for all present to

comment, but only counsel and the parties’ witnesses spoke. The

Court also considered the few submitted written objections,

which it then denied. There were no other objections to the

proposed class action and settlement of the Restitutionary

Claims. The Court, however, questioned the fairness of the large

cy pres award, which turned out to be 27% of the $3 million

Restitutionary Fund. This amount could not have been known

during the preliminary approval because, although the amount of

the total award was fixed, the number of claimants was then

unknown.

           The Court ordered the parties to submit further

briefing which, inter alia: (1) calculated the effects of

increasing the reward to each class member along with

recommended increases; (2) provided a clarification of how many

claims fell into each of the award categories; and (3) outlined

the proposed distribution of the remaining cy pres funds.

                                    6
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 7 of 42



          On November 16, 2020, the parties submitted these

supplemental letter briefs. However, they did not agree on how

to redistribute the cy pres funds. On December 12, 2020, the

Court reconvened the final fairness hearing telephonically in

order to discuss the competing proposals. Having considered the

new proposals, the Court, as the arbiter of the fairness of the

cy pres distribution, concludes that class counsel’s suggestion,

as discussed below, provides the fairest distribution of the

remaining funds. The Court therefore approves a settlement that

includes class counsel’s distribution model.

          Regarding the two claims at issue in this memorandum,

the Fifth Claim for Relief challenges the Defendants’ retention

and use of forfeited property and its proceeds. Plaintiffs

assert that this policy gave law enforcement in Philadelphia a

direct financial interest in the outcome of forfeiture

proceedings. The Sixth Claim for Relief challenges Defendants’

practice of allowing prosecutors, rather than neutral arbiters,

to control forfeiture and related proceedings in Courtroom 478

of City Hall. Plaintiffs seek the return of their forfeited

property and monetary relief for the alleged constitutional

violations.

     B.   The Proposed Class Action Settlement

          The terms of the proposed class action settlement are

set forth in the “Proposed Consent Decree on Plaintiffs’ Fifth

                                    7
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 8 of 42



and Sixth Claims for Relief” (“Consent Decree”). Mot. Ex. A, ECF

No. 331-1. The basic terms are outlined below.

            1.   The Class

            The so-called “Restitutionary Class” is comprised of:

     All persons who held or hold legal title to, or
     otherwise had or have a legal interest in property
     against which a Statutory or Common Law civil-
     forfeiture petition (i) was pending in the Court of
     Common Pleas of Philadelphia County as of August 11,
     2012; or (ii) was filed in the Court of Common Pleas
     of Philadelphia County on or after August 11, 2012
     until the date the Court grants preliminary approval.

Id. at 8.

            2.   The Proposed Terms of the Consent Decree

            The Consent Decree offers two main benefits to the

proposed Restitutionary Class: (1) complete injunctive relief

remedying the Defendants’ direct financial interest in the

outcome of forfeiture proceedings; and (2) a Restitutionary Fund

of $3 million to be administered by a third-party claims

administrator. Including certain time-barred claims that the

parties agreed to incorporate in the final tally, 2 there were

only 2,395 valid claimants out of the nearly 35,000 potential

class members who were sent notice of the lawsuit. The final

2         These time-barred claimants will technically be paid
out of the cy pres fund since they are not actually class
members. For purposes of discussion in this memorandum, however,
the Court will include these individuals and their awards with
the class member calculations, and when the Court refers to the
cy pres fund, it will be referring to the remaining cy pres
funds after these individuals have been compensated.


                                    8
       Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 9 of 42



claimant count includes 61 claimants whose cases are not fully

adjudicated, so the parties, not knowing the ultimate value of

those claims, have set aside enough funds to compensate them.

The Court will retain jurisdiction over the permanent

injunctions in the Consent Decree for as long as they are in

place. 3

           According to the proposed Consent Decree, the

Restitutionary Fund will consist of $3 million, which after

paying the costs of administration, will be distributed in the

following order:

           First, $90 would be paid to each member of the

proposed Restitutionary Class as recompense for the alleged

constitutional violations. Second, each named Plaintiff would

receive an incentive award of $2,500. Third, class members who

were neither convicted nor received a diversionary disposition

in a criminal case associated with the forfeiture of their

property would receive 100% of the value of their property

(“Innocent Claimants”). Fourth, class members who received a

diversionary disposition in the criminal case associated with

the forfeiture of their property would receive 75% of the value


3         Whether this jurisdiction will be maintained after a
reasonable period of time will depend upon the parties’
performance under the terms of the Consent Decree. It is not the
intention of the Court for a federal court to permanently, or
for an extended period, superintend over the state court of
common pleas or the state’s civil process.

                                     9
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 10 of 42



of their property (“Diversionary Claimants”). Fifth, those

claimants who were convicted in the criminal case associated

with the forfeiture of their property would receive 0% of the

value of their property (“Convicted Claimants”). Sixth, $375,000

would be returned to the City of Philadelphia.

          Any remaining money would constitute a cy pres fund

awarded to the Philadelphia Foundation to be distributed to

nonprofit or community-based public-service organizations or

social agencies. Due to the relatively low claim rate, 27% of

the settlement fund, or $807,315 of the $3 million fund,

ultimately fell within this category.

          After the Court questioned the size of this large cy

pres award, the parties agreed that it should be adjusted so the

actual class members receive a greater share of the

Restitutionary Fund.

           In its supplemental letter brief, class counsel

suggested: (1) the Innocent Claimants receive $800 (instead of

$90) and 100% of the value of their forfeited property; (2) the

Diversionary Claimants receive $600 (instead of $90) and 75% of

the value of their forfeited property; and (3) the Convicted

Claimants receive $200 (instead of $90) and 0% of the value of

their forfeited property. This distribution maximizes payment to

the class and leaves only .8%, or $24,000, for the cy pres award

to the Philadelphia Foundation.

                                   10
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 11 of 42



           In the Defendants’ supplemental letter brief, the

District Attorney’s Office suggested: (1) the Innocent Claimants

receive $300 (instead of $90) and 100% of the value of their

forfeited property; (2) the Diversionary Claimants receive $200

(instead of $90) and 75% of the value of their forfeited

property; and (3) the Convicted Claimants receive the original

$90 payment and 0% of the value of their forfeited property.

This distribution would leave 21%, or $629,000 for the cy pres

award to the Philadelphia Foundation. As discussed below, the

Court concludes that class counsel’s proposal is more consistent

with the essential purpose of cy pres awards.

           The Consent Decree also provides for an award of

attorneys’ fees and expenses of $2,630,000 in addition to the

$3,000,000 restitution award. The reasonableness of attorneys’

fees will be the subject of a separate order.


II.   DISCUSSION

           Under Federal Rule of Civil Procedure 23(e), the

settlement of a class action requires court approval. Fed. R.

Civ. P. 23(e)(2). A district court may approve a settlement

agreement “only after a hearing and only on finding that it is

fair, reasonable, and adequate.” Id. The factual determinations

necessary to make Rule 23 findings must be made by a

preponderance of the evidence. In re Hydrogen Peroxide Antitrust



                                    11
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 12 of 42



Litig., 552 F.3d 305, 320 (3d Cir. 2008). “The decision of

whether to approve a proposed settlement of a class action is

left to the sound discretion of the district court.” In re

Prudential Ins. Co. Am. Sales Prac. Litig. Agent Actions, 148

F.3d 283, 299 (3d Cir. 1998) (quoting Girsh v. Jepson, 521 F.2d

153, 156 (3d Cir. 1975)).

          The Court must also certify the settlement class.

While the exact process a district court should follow when

presented with a settlement class is not prescribed by Rule 23,

under Third Circuit law, the court must determine that the

settlement class meets the requirements for class certification

under Rule 23(a) and (b), and must separately determine that the

settlement is fair to that class under Rule 23(e). In re Nat’l

Football League Players Concussion Inj. Litig., 775 F.3d 570,

581 (3d Cir. 2014) (“In re Nat’l Football League I”); In re Gen.

Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55

F.3d 768, 778 (3d Cir. 1995) (providing that settlement class

status “should not be sustained unless the record establishes,

by findings of the district judge, that the [ ]requisites of [ ]

Rule [23(a) and (b)] are satisfied”).

     A.   Whether Class Certification Is Proper

          At the final fairness stage, the court must undertake

a “rigorous analysis” as to whether class certification is

appropriate. In re Nat’l Football League I, 775 F.3d at 582-83,

                                   12
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 13 of 42



586. Under Rule 23(a), the plaintiffs must demonstrate that: (1)

the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to

the class; (3) the claims or defenses of the representative

parties are typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately

protect the interests of the class. Fed. R. Civ. P. 23(a).

            Rule 23(b)(3), under which Plaintiffs seek class

certification for this Consent Decree, requires that “questions

of law or fact common to class members predominate over any

questions affecting only individual members, and that a class

action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3).

            Finally, in addition to the Rule 23(a) and (b)(3)

requirements, the Third Circuit imposes another requirement,

ascertainability of the class, that must be assessed during the

Court’s determination on class certification.

            1.   Rule 23(a) Factors

                 a.   Numerosity

            Rule 23(a)(1) requires that the class be “so numerous

that joinder of all members is impracticable.” Fed. R. Civ. P.

23(a)(1). No minimum number of plaintiffs is required to

maintain a suit as a class action, but generally if the named

                                   13
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 14 of 42



plaintiff demonstrates that the potential number of plaintiffs

exceeds forty, the numerosity prong has been met. Stewart v.

Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001).

          Numerosity is easily satisfied here since the proposed

settlement class has tens of thousands of members.

                b.   Commonality

          Rule 23(a)(2) requires a showing of the existence of

“questions of law or fact common to the class.” Fed. R. Civ. P.

23(a)(2). This commonality element requires that the plaintiffs

“share at least one question of fact or law with the grievances

of the prospective class.” Rodriguez v. Nat’l City Bank, 726

F.3d 372, 382 (3d Cir. 2013) (quoting Baby Neal v. Casey, 43

F.3d 48, 56 (3d Cir. 1994)). To satisfy the commonality

requirement, class claims “must depend upon a common contention

. . . of such a nature that it is capable of classwide

resolution--which means that determination of its truth or

falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011).

          The Fifth Claim for Relief presents the following

common legal and factual questions “capable of classwide

resolution”: (1) how the proceeds of civil-forfeiture actions

are distributed; (2) whether the manner in which the proceeds

are distributed creates a conflict of interest; (3) whether that

                                   14
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 15 of 42



conflict of interest deprives litigants in civil-forfeiture

proceedings of due process of law; and (4) whether an order

enjoining the City and District Attorney Defendants’ retention

of forfeiture proceeds, and declaring the City and District

Attorney Defendants’ practices unconstitutional, would provide

relief for the due-process violation. The Sixth Claim for Relief

presents the common questions of whether prosecutors acted

essentially like judges in running Courtroom 478 and whether

that violated Plaintiffs’ due-process rights to an impartial and

neutral arbiter.

           Thus, the commonality requirement is met.

                 c.   Typicality

           Rule 23(a)(3) requires that the class representatives’

claims be “typical” of the claims of the class. Fed. R. Civ. P.

23(a)(3). The typicality inquiry is “intended to assess whether

the action can be efficiently maintained as a class and whether

the named plaintiffs have incentives that align with those of

absent class members so as to assure that the absentees’

interests will be fairly represented.” Baby Neal, 43 F.3d at 57.

Where claims of the representative plaintiffs arise from the same

alleged wrongful conduct on the part of the defendant, the

typicality prong is satisfied. In re Warfarin Sodium Antitrust

Litig., 391 F.3d 516, 532 (3d Cir. 2004). The typicality




                                    15
      Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 16 of 42



threshold is low. Seidman v. Am. Mobile Sys., Inc., 157 F.R.D.

354, 360 (E.D. Pa. 1994).

           This element is satisfied because each of the Named

Plaintiffs personally experienced the policies and practices that

these claims challenged. Each class member suffered the same

policy of using forfeiture proceeds to raise revenue, and each

suffered the same policy of being subject to the alleged “sham”

forfeiture proceedings conducted by Defendants. Moreover, each of

the Named Plaintiffs’ claims rest on the same legal theories as

the unnamed class members’ claims.

                 d.   Adequacy of Representation

           Rule 23(a)(4) requires representative parties to

“fairly and adequately protect the interests of the class.” Fed.

R. Civ. P. 23(a)(4). This requirement “serves to uncover

conflicts of interest between the named parties and the class

they seek to represent.” Amchem Prods., Inc. v. Windsor, 521

U.S. 591, 625 (1997). The Third Circuit applies a two-prong test

to assess the adequacy of the proposed class representatives.

First, the court must inquire into the “qualifications of the

counsel to represent the class,” and second, it must assess

whether there are “conflicts of interest between named parties

and the class they seek to represent.” In re Prudential, 148

F.3d at 312 (internal quotation marks omitted).




                                    16
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 17 of 42



          Regarding the qualifications of counsel, Fed. R. Civ.

P. 23(g) provides that, in appointing class counsel, the court

must consider: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel’s

experience in handling class actions, other complex litigation,

and the types of claims asserted in the action; (3) counsel’s

knowledge of the applicable law; and (4) the resources that

counsel will commit to representing the class.

          As it concluded during the preliminary approval

process, the Court again concludes that Plaintiffs’ counsel, the

Institute for Justice and local counsel David Rudovsky, have

substantial experience litigating forfeiture class actions

nationwide and possess sufficient knowledge regarding the

relevant law. Counsel have also performed a substantial amount

of work in the case and have committed extensive resources

without seeking interim payment. Specifically, counsel, inter

alia, performed extensive pre-filing investigations, including

multiple interviews of potential plaintiffs; conducted legal

research regarding various procedural and substantive issues;

researched, drafted, and amended the complaint; opposed three

motions to dismiss; achieved certification of a Rule 23(b)(2)

class with respect to injunctive and declaratory relief for

Claim Five; conducted extensive discovery, including reviewing

large amounts of forfeiture data and monitoring the forfeiture

                                   17
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 18 of 42



proceedings; prepared and filed two motions to compel the

production of discovery; participated in several settlement

conferences, including an all-day session with a court-approved

facilitator 4; and successfully navigated the preliminary approval

process.

           Second, the Named Plaintiffs’ interests are

coextensive with, and not antagonistic to, the interests of the

class since they all raise the same claims and seek the same

relief: return of forfeited property or the value thereof. The

Court concludes that there are no conflicts of interest between

the Named Plaintiffs and the class such that the adequacy of

representation requirement is met.

           In sum, Plaintiffs have demonstrated compliance with

each of the Rule 23(a) prerequisites for class certification.

           2.   Rule 23(b)(3) Factors

           In addition to satisfying each of the prerequisites in

Rule 23(a), a class representative must show that the action

falls into at least one of the three categories provided in Rule

23(b). Plaintiffs seek certification of these claims under Rule

23(b)(3). Under Rule 23(b)(3), a class action may be maintained


4         Mark A. Aronchick, a Philadelphia-based attorney
experienced in class actions and commercial litigation, and also
knowledgeable of local conditions and culture, was appointed by
the Court with the consent of the parties as facilitator. To Mr.
Aronchick goes the appreciation of the Court for helping the
parties reach an agreement in this case.

                                   18
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 19 of 42



if: (1) common questions of law or fact predominate over

questions affecting only individual members; and (2) a class

action is superior to other available methods for fairly and

efficiently adjudicating the controversy.

          The predominance inquiry “tests whether proposed

classes are sufficiently cohesive to warrant adjudication by

representation.” Amchem, 521 U.S. at 623. Further, it assesses

whether a class action “would achieve economies of time, effort,

and expense, and promote uniformity of decision as to persons

similarly situated.” Fed. R. Civ. P. 23(b)(3), Advisory

Committee’s Note to 1966 Amendment.

          The superiority requirement “asks the court to

balance, in terms of fairness and efficiency, the merits of a

class action against those of alternative available methods of

adjudication.” In re Warfarin, 391 F.3d at 533-34 (internal

quotation marks omitted). Fed. R. Civ. P. 23(b)(3) lists four

factors a court must consider when determining whether the

proposed class action is superior to other alternatives: (A) the

class members’ interests in individually controlling the

prosecution or defense of separate actions; (B) the extent and

nature of any litigation concerning the controversy already

begun by or against class members; (C) the desirability or

undesirability of concentrating the litigation of the claims in

the particular forum; and (D) the likely difficulties in

                                   19
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 20 of 42



managing a class action. However, when assessing superiority and

“[c]onfronted with a request for settlement-only class

certification, a district court need not inquire whether the

case, if tried, would present intractable management problems, .

. . for the proposal is that there be no trial.” Amchem, 521

U.S. at 620.

          Here, common issues predominate the Restitutionary

Class’ claims. The Defendants maintained a generally applicable

policy of funding their own activities with forfeiture revenue

and having prosecutors run forfeiture proceedings in Courtroom

478. The question of liability thus relies on evidence that is

common to all class members, like whether there was a “common

course of conduct” regarding the retention of forfeiture

proceeds and prosecutorial control of forfeiture proceedings.

          The superiority requirement is also satisfied. The

individual class members’ claims are likely to be relatively

small, so that any one class member would have little interest

in prosecuting the case. According to Plaintiffs, in a random

sample of more than a hundred currency-forfeiture cases from

2011 to 2012, the median amount of cash subject to forfeiture

was only $178 and forfeiture records show sums as little as

$9.00 being ordered forfeited. Moreover, the Court is unaware of

any other lawsuits that are challenging the practices at issue

here. Finally, because most of the class members are

                                   20
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 21 of 42



concentrated in Philadelphia, a class action on their behalf is

appropriate in the Eastern District of Pennsylvania.

          Therefore, the Court concludes that Plaintiffs have

also demonstrated compliance with each of the Rule 23(b)(3)

prerequisites for class certification.

          3.    Ascertainability

          In addition to the Rule 23(a) and (b)(3) requirements,

the Third Circuit imposes another requirement under Rule 23:

ascertainability. Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d

Cir. 2015). In Byrd, the Third Circuit explained that “[t]he

ascertainability inquiry is two-fold, requiring a plaintiff to

show that: (1) the class is defined with reference to objective

criteria, and (2) there is a reliable and administratively

feasible mechanism for determining whether putative class

members fall within the class definition.” Id. (internal

quotation marks and citation omitted).

          The Restitutionary Class is ascertainable because the

class definitions explain clearly who is part of the class.

Moreover, Defendants’ forfeiture proceedings records are an

objective means of ascertaining the class members.

          Based on the above, the settlement class satisfies the

requirements of Rule 23(a) and (b)(3), as well as the Third

Circuit’s ascertainability requirement. Therefore, the Court

shall certify the Restitutionary Class.

                                   21
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 22 of 42



     B.   Whether Notice to the Class Members Was Reasonable

          As described above, the Court previously approved the

notice scheme and it appears that the parties have successfully

followed that procedure. Indeed, the parties have taken various

additional measures to encourage maximum response. Therefore,

the Court concludes that notice was reasonable. See Harris v.

Reeves, 761 F. Supp. 382, 393 (E.D. Pa. 1991) (“[T]he trial

court has broad discretion in determining the timing and manner”

of class notice.).

     C.   Whether the Proposed Settlement Is Fair

          In approving a class action settlement, the court must

determine whether the proposed settlement is fair, reasonable,

and adequate, as required by Rule 23(e)(2). In re Prudential,

148 F.3d at 316-17. Where the parties simultaneously seek

certification and settlement approval, the Third Circuit

requires “‘courts to be even more scrupulous than usual’ when

they examine the fairness of the proposed settlement.” Id. at

317 (quoting In re Gen. Motors Corp., 55 F.3d at 805). This

heightened standard is designed to ensure that class counsel has

demonstrated sustained advocacy throughout the course of the

proceedings and has protected the interests of all class

members. Id. Ultimately, “[t]he decision of whether to approve a

proposed settlement of a class action is left to the sound

discretion of the district court.” Girsh, 521 F.2d at 156. There

                                   22
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 23 of 42



is a presumption of fairness for a settlement negotiated at

arm’s length by experienced advocates following sufficient

discovery whenever the settlement has not drawn meaningful

objections from class members. In re Cendant Corp. Litig., 264

F.3d 201, 232 n.18 (3d Cir. 2001). In that this is the posture

of the case, the presumption applies. 5

          Rule 23(e)(2) sets forth the factors a court must

consider in determining the fairness of a class action

settlement. Specifically whether: (A) the class representatives

and class counsel have adequately represented the class; (B) the

proposal was negotiated at arm’s length; (C) the relief provided

for the class is adequate, taking into account: (i) the costs,

risks, and delay of trial and appeal; (ii) the effectiveness of

any proposed method of distributing relief to the class,

including the method of processing class-member claims; (iii)

the terms of any proposed award of attorney’s fees, including

timing of payment; and (iv) any agreement required to be

identified under Rule 23(e)(3); and (D) the proposal treats


5         Arguably, applying this “presumption” in cases where
the parties seek certification and settlement approval
contemporaneously is in tension with the mandate from the Court
of Appeals that courts are to act as fiduciaries to the class,
independently and scrupulously evaluating the terms of the
settlement regardless of the parties’ positions. See, e.g., In
re Cendant Corp., 264 F.3d at 231; In Re Prudential, 148 F.3d at
317. In this case, with or without applying the presumption, the
Court finds the settlement to be fair.


                                   23
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 24 of 42



class members equitably relative to each other. Fed. R. Civ. P.

23(e)(2).

            These factors are in many respects a codification of

various factors set forth in Girsh, 521 F.2d at 157, which the

Third Circuit has directed courts to use in establishing the

fairness of a class action settlement. 6 The Third Circuit later

expanded on the Girsh factors in In re Prudential, 148 F.3d at

323, adding additional factors that the court may consider where

appropriate. 7 In re Nat’l Football League Players Concussion


6         The Girsh factors are: (1) the complexity, expense,
and likely duration of the litigation; (2) the reaction of the
class to the settlement; (3) the stage of the proceedings and
the amount of discovery completed; (4) the risks of establishing
liability; (5) the risks of establishing damages; (6) the risks
of maintaining the class action through trial; (7) the ability
of the defendants to withstand a greater judgment; (8) the range
of reasonableness of the settlement fund in light of the best
possible recovery; and (9) the range of reasonableness of the
settlement fund to a possible recovery in light of all the
attendant risks of litigation. Girsh, 521 F.2d at 157.

7         The Prudential factors are: (1) the maturity of the
underlying substantive issues, as measured by experience in
adjudicating individual actions, the development of scientific
knowledge, the extent of discovery on the merits, and other
factors that bear on the ability to assess the probable outcome
of a trial on the merits of liability and individual damages;
(2) the existence and probable outcome of claims by other
classes and subclasses; (3) the comparison between the results
achieved by the settlement for individual class or subclass
members and the results achieved--or likely to be achieved--for
other claimants; (4) whether class or subclass members are
accorded the right to opt out of the settlement; (5) whether any
provisions for attorneys’ fees are reasonable; and (6) whether
the procedure for processing individual claims under the
settlement is fair and reasonable. In re Prudential, 148 F.3d at
323.

                                   24
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 25 of 42



Injury Litig., 821 F.3d 410, 437 (3d Cir. 2016) (“In re Nat’l

Football League II”).

          The Court will address the relevant Girsh, Prudential,

and Rule 23(e)(2) factors below.

          1.    The Girsh Factors

                a.   The Complexity, Expense, and Likely Duration
                     of the Litigation

          The first Girsh factor is “intended to capture ‘the

probable costs, in both time and money, of continued

litigation.’” In re Gen. Motors Corp., 55 F.3d at 812 (quoting

Bryan v. Pittsburgh Plate Glass Co. (PPG Indus., Inc.), 494 F.2d

799, 801 (3d Cir. 1974)). The Court concludes, given the time

and expense already expended on the claims at issue, that if the

litigation continued, the costs, of both time and money, would

be significant. For example, the continued litigation would

entail additional discovery, including depositions, additional

motions on class certification, summary-judgment briefing, and

potentially trial. Weighing this risk against the relief

afforded in the Consent Decree, the Court concludes that this

factor supports approval of the Consent Decree.

                b.   The Reaction of the Class to the Settlement

          In relation to the second Girsh factor, when the

objectors are few and the class members many, there is a strong

presumption in favor of approving the settlement. See, e.g., In


                                   25
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 26 of 42



re Cendant Corp., 264 F.3d at 235 (“The vast disparity between

the number of potential class members who received notice of the

[s]ettlement and the number of objectors creates a strong

presumption that this factor weighs in favor of the

[s]ettlement.”). Here, the parties sent the class notice to

approximately 35,000 potential class members and received over

2,300 claims. However, there were only nine objections. Of those

objections, only four took issue with the Restitutionary Fund or

how it is to be distributed. One of those four objected to the

eligibility dates but was ultimately included in the claimant

count. While the Court denied the objections during the hearing,

its acceptance of class counsel’s redistribution of the cy pres

fund would likely have mooted them in any event as they sought

additional money. Finally, only fifteen individuals opted out of

the class. Therefore, this factor also weighs in favor of the

Consent Decree.

                  c.   The Stage of the Proceedings and the Amount
                       of Discovery Completed

          The third Girsh factor considers whether the parties’

attorneys have an “adequate appreciation of the merits of the

case before negotiating” the settlement. In re Gen. Motors

Corp., 55 F.3d at 813. Here, counsel have engaged in significant

motion practice and the attendant investigation and research

over the last six years. There is no question that they are well


                                   26
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 27 of 42



versed in the merits of the case. Therefore, this factor weighs

in favor of the Consent Decree.

                  d.   The Risks of Establishing Liability

          Here, the Consent Decree, as accepted by the Court,

provides for significant monetary compensation as well as full

injunctive relief. The Court balances this against the

uncertainties of dispositive motions practice and trial, and

concludes that fourth Girsh factor weighs in favor of the

Consent Decree.

                  e.   The Risks of Establishing Damages

          The fifth Girsh factor balances the “potential damage

award if the case were taken to trial against the benefits of an

immediate settlement.” In re Nat’l Football League II, 821 F.3d

at 439 (quoting In re Prudential, 148 F.3d at 319).

Constitutional litigation is a “complex and . . . risky”

endeavor. Boone v. City of Philadelphia, 668 F. Supp. 2d 693,

712 (E.D. Pa. 2009). Even though the value of seized and

forfeited property can be calculated through the District

Attorney’s forfeiture records, full restitution of Plaintiffs’

property would not be guaranteed at trial. In light of the

uncertainty in proving the amount of damages, the Court

concludes that this factor weighs in favor of the Consent

Decree.




                                   27
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 28 of 42



                f.   The Risks of Maintaining the Class Action
                     Through Trial

          The Court concludes that the sixth Girsh factor is

neutral since there are no particular signs that the certified

class for this Consent Decree could not be maintained throughout

the suit. See Ripley v. Sunoco, Inc., 287 F.R.D. 300, 313 (E.D.

Pa. 2012) (finding that this Girsh factor was neutral where

“there [wa]s no apparent reason why the [c]ourt would decertify

or modify [a] class at any time during the litigation”).

                g.   The Ability of the Defendants to Withstand a
                     Greater Judgment

          “The seventh Girsh factor is most relevant when the

defendant’s professed inability to pay is used to justify the

amount of the settlement.” In re Nat’l Football League II, 821

F.3d at 440. Cities are typically short of revenue to fund

competing priorities and Philadelphia is no exception. The Court

concludes that the Consent Decree adequately compensates the

class members without creating a financial emergency for the

City or depriving its citizens of needed municipal services.

Thus, the Court concludes that this factor favors the Consent

Decree.

                h.   The Range of Reasonableness of the
                     Settlement Fund

          The eighth and ninth factors are the range of

reasonableness of the settlement fund in light of the best


                                   28
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 29 of 42



possible recovery and the attendant risks of litigation. These

factors examine “whether the settlement represents a good value

for a weak case or a poor value for a strong case.” In re

Warfarin, 391 F.3d at 538. Plaintiffs have strong constitutional

claims in this case, however, the exact amount of damages is

uncertain. The Consent Decree provides many of the class members

75% to 100% of the value of what was forfeited. Under the

payment structure approved by the Court, all class members will

also receive a fixed monetary payment to compensate them for the

alleged constitutional violations. The Court concludes that a

Consent Decree with these terms is a “good value” and that these

factors weigh in favor of approval.

          The Court concludes that the Girsh factors favor

approving the Consent Decree.

          2.    The Prudential Factors

          Again, the non-mandatory Prudential factors are: (1)

the maturity of the underlying substantive issues, as measured

by experience in adjudicating individual actions, the

development of scientific knowledge, the extent of discovery on

the merits, and other factors that bear on the ability to assess

the probable outcome of a trial on the merits of liability and

individual damages; (2) the existence and probable outcome of

claims by other classes and subclasses; (3) the comparison

between the results achieved by the settlement for individual

                                   29
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 30 of 42



class or subclass members and the results achieved--or likely to

be achieved--for other claimants; (4) whether class or subclass

members are accorded the right to opt out of the settlement; (5)

whether any provisions for attorneys’ fees are reasonable; and

(6) whether the procedure for processing individual claims under

the settlement is fair and reasonable. In re Prudential, 148

F.3d at 323.

          The first Prudential factor has been discussed within

the Girsh factors. It weighs in favor of the Consent Decree as

discussed above.

          The second factor asks whether other classes or

subclasses are getting a better deal. See, e.g., Vista

Healthplan, Inc. v. Cephalon, Inc., No. 06-CV-1833, 2020 WL

1922902, at *23 (E.D. Pa. Apr. 21, 2020) (finding that

settlement satisfied this factor because “there do not appear to

be any disparities in the success of the settlements obtained by

the various claimants”). In this case, all members of the

Restitutionary Class are also receiving the benefits of the only

other sub-classes, the Injunctive Classes for the Courtroom

Claims, which are discussed in a separate memorandum. Therefore,

this factor weighs in favor of the Consent Decree.

          The third factor is not relevant because there are no

other claimants other than the individual class members.




                                   30
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 31 of 42



          The fourth factor supports approval of the Consent

Decree because class members were given the opportunity to

exclude themselves from the Restitutionary Class and not be

bound by the Consent Decree.

          The fifth factor also favors approval. As discussed in

a separate order granting counsel’s unopposed fee petition, the

Court has concluded that counsel’s fees are reasonable. Counsel

seek $2,630,000 in attorneys’ fees to be paid separately from

and in addition to the $3 million settlement fund. The number of

hours for which they are seeking compensation, 9,800, are

reasonable given the complexity and length of this case. 8 Their

rates are also reasonable for this geographic area. Ultimately,

Counsel has sought twenty percent less than the lodestar and

have forgone payment for many hours of work.

          The sixth factor supports approval of the Consent

Decree because the method for processing claims is fair and

reasonable. As discussed above, all class members will receive

monetary payments and, in addition, the Innocent Claimants will

receive 100% of the value of their forfeited property and the

Diversionary Claimants will receive 75% of the value of their

property. The claims are also processed by an experienced Claims

8         Counsel reported to the Court that they will continue
to represent the Plaintiffs and class members in the litigation
after class certification and approval of the Consent Decree and
during the enforcement aspects of the case, and that they will
not seek additional compensation for that work.

                                   31
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 32 of 42



Administrator. See Alexander v. Coast Prof’l, No. 12-CV-1461,

2016 WL 861329, at *7 (E.D. Pa. Mar. 7, 2016) (holding that,

where class counsel retained and supervised a court-approved and

experienced class administrator, “[t]he claims processing

procedures in place [we]re fair and reasonable”).

          The Court concludes that a weighing of the Prudential

factors also underscores the fairness of the Consent Decree.

          3.    The Rule 23(e)(2) Factors

                a.   Whether the Class Representatives and Class
                     Counsel Have Adequately Represented the
                     Class

          In making this determination, “the focus at this point

is on [counsel’s] actual performance.” Fed. R. Civ. P. 23(e)(2),

advisory committee’s note to 2018 amendment. The Court concludes

that this factor weighs in favor of settlement. In addition to

the points raised above in connection with the adequacy of the

class representatives and class counsel, it is clear that

Plaintiffs’ counsel is well informed, and their actual

performance has been laudable.

                b.   Whether the Proposal Was Negotiated at Arm’s
                     Length

          Here, all evidence points to an arm’s length

negotiation, including the involvement of a neutral facilitator.

See supra Fn. 4; Fed. R. Civ. P. 23(e)(2), Advisory Committee’s

note to 2018 amendment (“[T]he involvement of a neutral or


                                   32
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 33 of 42



court-affiliated mediator or facilitator in those negotiations

may bear on whether they were conducted in a manner that would

protect and further the class interests.”). Therefore, this

factor weighs in favor of the Consent Decree.

                c.   Whether the Relief Provided for the Class
                     Was Adequate

          In connection with this factor, Rule 23(e) lists four

subfactors for the Court to consider:

     (i) the costs, risks, and delay of trial and appeal;
     (ii) the effectiveness of any proposed method of
     distributing relief to the class, including the method
     of processing class-member claims; (iii) the terms of
     any proposed award of attorney’s fees, including
     timing of payment; and (iv) any agreement required to
     be identified under Rule 23(e)(3).” Fed. R. Civ. P.
     23(e)(2)(C).

Fed. R. Civ. P. 23(e).

          First, as noted in regards to the first Girsh factor,

continued litigation would entail significant time and expense.

As discussed in conjunction with the sixth Prudential factor,

the method for processing the claims is effective and

reasonable. As the Court found in granting Plaintiffs’ motion

for fees, the proposed award of attorneys’ fees is reasonable.

Finally, the last subfactor is not relevant here.

                d.   Whether the Proposal Treats Class Members
                     Equitably Relative to Each Other

          This factor “calls attention to a concern that may

apply to some class action settlements--inequitable treatment of


                                   33
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 34 of 42



some class members vis-a-vis others.” Fed. R. Civ. P. 23(e)(2),

advisory committee’s note to 2018 amendment. “Matters of concern

could include whether the apportionment of relief among class

members takes appropriate account of differences among their

claims, and whether the scope of the release may affect class

members in different ways that bear on the apportionment of

relief.” Id.

          The Restitutionary Claims Consent Decree’s tiered

system for monetary awards attempts to distinguish between the

claims of the different types of class members. Under the

distribution plan that the Court has now adopted, every class

member receives a monetary payment and a percentage of the value

of their forfeited property in proportion to the level of

personal culpability found in the underlying criminal case which

led to the forfeiture. The Court concludes that the Consent

Decree with this distribution plan meets this factor because it

appropriately accounts for the differences in claims. 9


9         The Court directed the parties to redistribute a
portion of the proposed cy pres award from cy pres to the class
members. See, pp. 6-7, infra. Both parties suggested a tiered
system depending on the outcome of the prosecutions in the
underlying criminal cases. Thus, the Innocent Claimants would
receive the highest distribution, the Diversionary Claimants
would be next, and the Convicted Claimants would receive the
least amount of the recovery.
          The Court recognizes that while the nature of the
constitutional violations is the same across all three groups of
Claimants, the harm caused by the constitutional violations
varies with the most harm inflicted upon the Innocent Claimants

                                   34
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 35 of 42



          The Court also concludes that the $2,500 incentive

payment for the Named Plaintiffs is neither unusual nor

unreasonable.

          In order “to be entitled to an incentive award,” a

“plaintiff must show: (1) the risks that the named plaintiff

undertook in commencing class action; (2) any additional burdens

assumed by named plaintiffs but not unnamed class members; and

(3) the benefits generated to class members through named

plaintiff’s efforts.” Fry v. Hayt, Hayt & Landau, 198 F.R.D.

461, 473 (E.D. Pa. 2000). This is a high-profile case. The Named

Plaintiffs took reputational risks in that their names and their

and their families’ alleged misdeeds have been publicized in

court proceedings, on the parties’ websites, and through local

and national media. The Named Plaintiffs have also spent

considerable time and effort to further the class’s cause, far

above what was expected of other class members. Finally, the

Named Plaintiffs were instrumental in bringing this case and

generating the benefits of the Consent Decrees for all class




and the least on the Convicted Claimants, with the Diversionary
Claimants somewhere in the “middle.” Therefore, the Court does
not find that the tiered categories based upon the underlying
criminal conduct treats class members inequitably as to each
other.




                                   35
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 36 of 42



members. Thus, the Named Plaintiffs are entitled to a modest

incentive payment of $2,500 each. 10

          For all these reasons, the Court concludes that an

analysis of the Rule 23(e)(2) factors also confirms that the

Consent Decree is fair and reasonable.

          4.    The Fairness of the Monetary Award Structure and
                the Cy Pres Provision

          The Court must also determine whether the cy pres

provision in the Consent Decree is fair, in that it is balanced

with the class’ right to receive sufficient direct benefit. In

re Baby Prods. Antitrust Litig., 708 F.3d 163, 174 (3d Cir.

2013); see Schwartz v. Dallas Cowboys Football Club, Ltd., 362

F. Supp. 2d 574, 576 (E.D. Pa. 2005) (providing that in

determining whether a cy pres provision is fair, “the court

should consider (1) the objectives of the underlying statute(s),

(2) the nature of the underlying suit, (3) the interests of the

class members, and (4) the geographic scope of the case”).

          “The term ‘cy pres’ is derived from the Norman French

expression cy pres comme possible, which means ‘as near as

possible.’” In re Baby Prods., 708 F.3d at 168 (quoting

Democratic Cent. Comm. v. Washington Metro. Area Transit Comm’n,

10        The incentive award amount is also not an outlier
among incentive awards granted in other class actions. For
example, one study of incentive awards granted between 2006 and
2011 indicates that the median incentive award in the United
States was $5,250. William B. Rubenstein, Newberg on Class
Actions § 17.8 (5th ed. Nov. 2018).

                                   36
        Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 37 of 42



84 F.3d 451, 455 n.1 (D.C. Cir. 1996)). The purpose of a cy pres

award in a class action settlement is to provide a method for

distributing any residual settlement funds which may exist after

all known parties are compensated and the fees and costs are

paid.

     Money may remain unclaimed if class members cannot be
     located, decline to file claims, have died, or the
     parties have overestimated the amount projected for
     distribution for some other reason. It may also be
     economically   or    administratively  infeasible   to
     distribute funds to class members if, for example, the
     cost of distributing individually to all class members
     exceeds the amount to be distributed.

Id. at 169. When such a residual fund exists, courts may permit

“the parties to distribute to a nonparty (or nonparties) the

excess settlement funds for their next best use--a charitable

purpose reasonably approximating the interests pursued by the

class.” Id.

             This is a Section 1983 suit seeking to redress

constitutional injuries. At heart in the competing allocations

submitted by the parties for the distribution of cy pres is

whether the Consent Decree should maximize the recovery by the

class members, or reserve a substantial part of the recovery for

abetting social conditions in the geographic area where most

members of the class reside. Of course, cy pres awards are

appropriate and legitimate and under certain circumstances can

even serve a public purpose. But when there is a fund available


                                      37
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 38 of 42



and eligible class members who can benefit from further

financial distribution at little administrative cost, the Court,

as fiduciary to the class, must intervene.

          At the final fairness hearing, the Court concluded

that a 27% cy pres award was not in the best interest of the

class members and, thus, was not fair. “Cy pres distributions,

while in our view permissible, are inferior to direct

distributions to the class because they only imperfectly serve

the purpose of the underlying causes of action--to compensate

class members.” Id. Reduction of the unexpectedly large cy pres

award will allow additional compensation for the class members

whose constitutional rights were violated.

          The Defendants contend that, under their proposal,

which raises the award to the Innocent and Diversionary

Claimants (but not to the Convicted Claimants), the class

members would be “fully compensated” for the alleged

constitutional violations perpetrated upon them, as well as the

fear, loss, frustration, and anxiety that accompany those

violations. The Defendants suggested that the larger cy pres

award be donated to community social agencies in the geographic

area where most of the class members reside who were the subject

of the unconstitutional forfeitures. The Defendants contend that

this distribution would better address the root issues raised in




                                   38
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 39 of 42



this lawsuit and that anything more to the class members would

be a windfall, especially for the Convicted Claimants. 11

          The Defendants’ suggestion marginally lowers the cy

pres fund from 27% to 21%, which the Court concludes is not

sufficient to address the Court’s concerns and earn its

approval. “Barring sufficient justification, cy pres awards

should generally represent a small percentage of total

settlement funds.” Id. at 174. The Court concludes that the

Defendants have not provided “sufficient justification” for

their proposal of a significant cy pres award at the expense of

greater awards to the actual members of the lawsuit.

          Thus, the Court declines to follow the Defendants’

suggestion. One, this large cy pres award (21% of the recovery)

conflicts with Third Circuit jurisprudence. See Id. at 169 (“Cy

pres distributions . . . are inferior to direct distributions to

the class.”). Two, while distributions to social agencies may be

a laudable goal, a cy pres award is not a vehicle by which the

court, the parties, or counsel may use monies from the class

settlement to propagate their own brand of social justice.

Three, while there is no magic formula that defines the size of

an award which compensates class members for the violations of


11        And yet, the Defendants have already agreed that
compensating this class of claimants, albeit at a lower rate, is
appropriate.


                                   39
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 40 of 42



their individual rights, here, the Court finds no “obvious

windfall” or “excessiveness” in the individual amounts to be

distributed to the Convicted Claimants.

          The Court concludes that class counsel’s distribution

suggestion in which: (1) the Innocent Claimants receive $800

(instead of $90) and 100% of the value of their forfeited

property; (2) the Diversionary Claimants receive $600 (instead

of $90) and 75% of the value of their forfeited property; and

(3) the Convicted Claimants receive $200 (instead of $90) and 0%

of the value of their forfeited property, is the fairest of the

competing suggestions. This distribution allots nearly all the

settlement money to the class members, whom the Third Circuit

has held should be the primary recipients of a class settlement.

          The cy pres recipient chosen by the parties is the

Philadelphia Foundation. The Philadelphia Foundation describes

itself as follows:

          For more than a century, Philadelphia Foundation
     has   increased   philanthropic   investment in   the
     community, fostering the economic, civic and social
     vitality of Greater Philadelphia.

          We take charitable dollars further through our
     deep relationships in the community, close connections
     with local nonprofits and 100-year history of building
     positive outcomes in the Philadelphia region.

          Born of a desire for more powerful, permanent
     funding to address community needs, we collaborate
     with thousands of individuals, families and businesses
     to advance this goal, always with an eye on the
     future. As we enter our second century of service, our

                                   40
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 41 of 42



     vision remains grounded in the needs of today and
     tomorrow and is shaped by the values we hold close,
     including excellence, diversity, equity and results.

          From Ben Franklin’s civic gift of 1,000 pounds
     sterling to Gerry Lenfest’s endowment for independent
     journalism, Philadelphia Foundation stewards legacies
     that strengthen the place we call home, improving
     lives today and for future generations.

https://www.philafound.org/about-us (last visited January 26,

2021). The Court concludes that designating the remaining funds,

which should amount to about $24,000, to this organization for

the express purpose of aiding those communities that were most

affected by the forfeiture scheme furthers the goals of Section

1983 and the goals of this case. It also aligns with the

interests of the class members and is geographically relevant.

          Thus, the Court concludes that the award structure and

cy pres provision, as described by the Court, contribute to the

overall fairness of the settlement.


III. CONCLUSION

          In that Rules 23(a) and (b)(3) have been met,

certification of the settlement class is proper. Moreover, a

review of the Girsh, Prudential, and Rule 26(e)(2) factors

indicate that the terms of the Consent Decree, as described by

the Court, appear fair, reasonable, and adequate, and the

purpose of the cy pres award, the designation of a recipient,

and the reduced amount of the award adds to the overall fairness



                                   41
     Case 2:14-cv-04687-ER Document 364 Filed 01/27/21 Page 42 of 42



of the settlement. As a result, the Court will grant in part

Plaintiffs’ Consent Motion and Memorandum in Support of Final

Approval of Class Certification and Consent Decree on

Plaintiffs’ Fifth and Sixth Claims for Relief, certify the

Restitutionary Class, and will approve the Consent Decree as

modified above.

          An appropriate order follows.




                                   42
